Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.
This action is responsive to Applicant’s request for continued examination and amendment/remarks filed 06/01/2022. 
Claims 2-4, 6-11, and 13-16 are currently pending. 
Response to Amendment
The objection of claims 9 and 16 is withdrawn in view of the above amendment.
The rejection of claims 2-4, 7-11, and 14-16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the above amendment.  However, the 112(a) rejection of claims 6 and 13 is maintained and has been reiterated, below.  Note, it was discussed in the interview held 05/31/2022 claims 6 and 13 were to be cancelled like claim 5 to overcome the 112(a) rejection of record.
The rejection of claim 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the above amendment.

The current rejection also utilizes the references under a new ground(s) of rejection which renders obvious the instant claims.  See the 103 rejection, below.
Applicant’s previous arguments filed 12/14/2021 with respect to  have been considered but are moot and/or not persuasive to preemptively obviate the present rejection because the arguments applied to a different claim set, and the instant claims have been amended such that they do not recite the precise teaching or matter specifically challenged in the previous arguments (e.g., the references not teaching a solution at-once comprising all three of a graphite oxide salt, a first acid, and a base). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 6, the limitation reciting the method of claim 2 further comprises the step of foliating the “graphite oxide salt” by applying ultrasonic waves raises a new matter issue.  The problem here is that a foliation/ultrasonic wave application step is not adequately disclosed as part of the presently claimed embodiment in the original disclosure.  The original disclosure describes several alternative embodiments of making carbon materials.  The embodiment most-closely corresponding to the instantly claimed method is the method corresponding to Fig. 4 and paragraphs [0056]-[0060].  This embodiment is the only embodiment that is drawn to (or has as an intermediate product) a “graphite oxide salt” as claimed; the remaining embodiments in the specification are silent to any graphite oxide salt.  Paragraph [0058] is the only paragraph in the specification mentioning a “graphite oxide salt”.  Fig. 4/Paragraphs [0058]-[0059] indicate a base (e.g., an ammonia aqueous solution) is added to a graphite oxide to yield a “graphite oxide salt” at Step S71, an organic solvent (e.g., acetone) is added to the graphite oxide salt to aggregate the graphite oxide salt at Step S72, the resulting suspension is subjected to suction filtration at Step S73, and the obtained residue is dried at Step S74 to produce “graphite oxide” (circled 1).  Nowhere does the specification ever indicate any foliation/ultrasonic wave application to a “graphite oxide salt” as instantly claimed.  
	In claim 13, the limitation reciting the method further comprises the step of foliating the graphite oxide by applying ultrasonic waves raises a new matter issue.  The problem here is that a foliation/ultrasonic wave application step is not adequately disclosed as part of the presently claimed embodiment in the original disclosure.  As described above, the original disclosure describes several alternative embodiments of making carbon materials and the embodiment most-closely corresponding to the instantly claimed method is the method corresponding to Fig. 4 and paragraphs [0056]-[0060] since paragraph [0058] is the only paragraph in the specification mentioning a “graphite oxide salt”.  The present embodiment indicates graphite oxide is obtained at step “S20” before further modification into a graphite oxide salt by addition of a base/ammonia aqueous solution (see Fig. 4 and paragraphs [0058]-[0059]).  There is no disclosure that the graphite oxide obtained at step “S20” is foliated by applying ultrasonic waves before/during it is added with diluted hydrochloric acid (S21), filtered (S22), and formed/reacted into a “graphite oxide salt” by the addition of a basic solution (S71).  It is noted the specification elsewhere indicates any foliation/ultrasonic wave application to graphite oxide occurs at step “S32” (see paragraph [0041]), which is not present in the presently claimed embodiment corresponding to Fig. 4/paragraphs [0056]-[0060].  The presently claimed method and the alternative method comprising foliation/ultrasonic wave application appear to be mutually exclusive embodiments/methods, and such a foliation step of a graphite oxide is not sufficiently disclosed as being a component within the presently claimed embodiment/method of forming a graphite oxide salt.  
Appropriate correction/clarification is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 4, 7-9, 11, and 13-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirata et al. (“Thin-film particles of graphite oxide 1: High-yield synthesis and flexibility of the particles” Carbon 42, 2004, pages 2929-2937) in view of Jang et al. (US 2010/0056819).  
As to claim 2, Hirata et al. teach a method of manufacturing a carbon material (thin-film particles of graphite oxide, abstract) comprising preparing a first solution comprising a graphite (graphite is placed in a flask, and H2SO4 is added while stirring, see Section 2.1 beginning at the left column on page 2931), adding an oxidizer to the first solution to produce a graphite oxide in the first solution (KMnO4 is gradually added to the prior mentioned mixture, Section 2.1 on page 2931), deactivating the oxidizer in the first solution after producing the graphite oxide (the liquid obtained from the prior stage is added to a H2SO4 aqueous solution and H2O2 is further added to obtain a mixed solution prior to further purification, Section 2.1 on page 2931), cleaning the graphite oxide by a first acid after deactivating the oxidizer (the resultant liquid is subject to purification by repeating the procedure of adding an aqueous solution of H2SO4/H2O2 to re-disperse, centrifugation, removal of the supernatant liquid, and re-addition of the aqueous solution several times in order to remove ions of the oxidant origin, e.g. manganese ions, Section 2.1 on page 2931), adding an organic solvent to the solution (a change of dispersion medium by changing the water to methanol, followed by changing the methanol to acetone, see Section 2.2 beginning at the right column on page 2931, either of which reads on the claimed adding an organic solvent), and isolating the material after adding the organic solvent (the change of dispersion medium may repeat the addition of methanol for three times or more comprising addition of methanol, shaking to re-disperse, centrifugation, and removal of the supernatant liquid, Section 2.2 on page 2931; alternatively, the methanol dispersion may be filtered and dried, Section 2.3 on page 2931; alternatively, resultant particles may be washed with water using filtration and dried, Section 2.5 on page 2932). 
Hirata et al. teach the process comprises an extended purification process prior to the change of dispersion medium (Section 2.1), but fail to teach the addition of a base to the first solution in order to obtain a second solution comprising a graphite oxide salt after cleaning the graphite oxide and prior to the addition of an organic solvent.
However, Jang et al. teach processes for producing dispersible nano graphene platelets and their oxidized versions such as graphite oxide nano platelets (abstract).  Jang et al. contains several discussions of prior art at the time of their filing, and actually references Hirata’s disclosure (para. 0014 and 0056-0061) as well as further experiments/disclosures based upon Hirata’s procedure (para. 0014 and 0024-0025).  Jang et al. teach the nano-scaled graphite oxide platelets produced by the modified Hummer’s method of Hirata et al. comprise single-layer graphene (para. 0014).  Jang et al. teach there was a problem discovered in experiments following Hirata that chemically modified graphene sheets needed to be stabilized by a polymer, and that this issue was overcome by providing ammonia to adjust the pH value of a dispersion of chemically modified graphene sheets in water which serves to maximize the charge density on the resulting graphene sheets and stabilizes an aqueous suspension of the chemically modified graphene sheets (para. 0024-0025).
Thus, at the time of the invention it would have been obvious to a person of ordinary skill in the art to adjust the pH of the dispersion by adding aqueous ammonia, i.e., a base, as taught by Jang et al. in the method of making thin-film particles of graphite oxide of Hirata et al. in order to stabilize Hirata et al.’s aqueous solution prior to the addition of an organic solvent.  The claimed limitation that the adding of a base to the graphite oxide obtains a solution comprising a graphite oxide salt would flow naturally from the combination of references since the references teach and meet the same adding a base to a graphite oxide as claimed.  
As to claim 4, Hirata et al. teach the method further comprises, after formation of the carbon material, adding acid and performing filtration (the obtained oxidized-form thin-film particles are taught as being subject to addition with an acid and filtration, Section 2.5 at the left column of page 2932), which, in combination with the cited and applied teachings of Jang et al., reads on the claimed cleaning the isolated graphite oxide salt step.  
As to claim 7, Hirata et al. teach the first solution comprises concentrated sulfuric acid as a solvent (graphite is placed in a flask, and H2SO4 with 96% purity is added while stirring, as described above).
As to claim 8, Hirata et al. teach the oxidizer is potassium permanganate (KMnO4), as described above. 
As to claim 9, Hirata et al. teach a method of manufacturing a carbon material (thin-film particles of graphite oxide, abstract) comprising preparing a first solution comprising a graphite and concentrated sulfuric acid (graphite is placed in a flask, and H2SO4 with 96% purity is added while stirring, see Section 2.1 beginning at the left column on page 2931), adding potassium permanganate to the first solution to produce a graphite oxide in the first solution (KMnO4 is gradually added to the prior mentioned mixture, Section 2.1 on page 2931), adding water to the first solution after producing the graphite oxide to obtain a first aqueous solution (the liquid obtained from the prior stage is added to a H2SO4 aqueous solution and H2O2 is further added to obtain a mixed solution prior to further purification, Section 2.1 on page 2931), deactivating the potassium permanganate in the first aqueous solution and cleaning the graphite oxide by a first acid after deactivating the oxidizer (in order to remove ions of oxidant origin especially manganese ions, i.e., from the potassium permanganate oxidizer, the resultant liquid of the prior stage was purified by repeating the following cycle: centrifugation, removal of the supernatant liquid, and addition of a mixed aqueous solution of H2SO4/H2O2 several times, Section 2.1 on page 2931; the first cycle of this purification reads on the claimed deactivating, and the remaining cycles of purification read on the claimed cleaning), adding an organic solvent to the solution (a change of dispersion medium by changing the water to methanol, followed by changing the methanol to acetone, see Section 2.2 beginning at the right column on page 2931, either of which reads on the claimed adding an organic solvent), and isolating the material after adding the organic solvent (the change of dispersion medium may repeat the addition of methanol for three times or more comprising addition of methanol, shaking to re-disperse, centrifugation, and removal of the supernatant liquid, Section 2.2 on page 2931; alternatively, the methanol dispersion may be filtered and dried, Section 2.3 on page 2931; alternatively, resultant particles may be washed with water using filtration and dried, Section 2.5 on page 2932). 
Hirata et al. teach the process comprises an extended purification process prior to the change of dispersion medium (Section 2.1), but fail to teach the addition of a base to the first solution in order to obtain a second solution comprising a graphite oxide salt after cleaning the graphite oxide and prior to the addition of an organic solvent. 
However, Jang et al. teach processes for producing dispersible nano graphene platelets and their oxidized versions such as graphite oxide nano platelets (abstract).  Jang et al. contains several discussions of prior art at the time of their filing, and actually references Hirata’s disclosure (para. 0014 and 0056-0061) as well as further experiments/disclosures based upon Hirata’s procedure (para. 0014 and 0024-0025).  Jang et al. teach the nano-scaled graphite oxide platelets produced by the modified Hummer’s method of Hirata et al. comprise single-layer graphene (para. 0014).  Jang teaches there was a problem discovered in experiments following Hirata that chemically modified graphene sheets needed to be stabilized by a polymer, and that this issue was overcome by providing ammonia to adjust the pH value of a dispersion of chemically modified graphene sheets in water which serves to maximize the charge density on the resulting graphene sheets and sufficiently stabilizes an aqueous suspension of the chemically modified graphene sheets (para. 0024-0025).
Thus, at the time of the invention it would have been obvious to a person of ordinary skill in the art to adjust the pH of the dispersion by adding aqueous ammonia, i.e., a base, as taught by Jang et al. in the method of making thin-film particles of graphite oxide of Hirata et al. in order to stabilize Hirata et al.’s aqueous solution prior to the addition of an organic solvent.  The claimed limitation that the adding of a base to the graphite oxide obtains a solution comprising a graphite oxide salt would flow naturally from the combination of references since the references teach and meet the same adding a base to a graphite oxide as claimed.  
As to claim 11, Hirata et al. teaches the method further comprises, after formation of the carbon material, adding acid and performing filtration (the obtained oxidized-form thin-film particles are taught as being subject to addition with an acid and filtration, Section 2.5 at the left column of page 2932), which, in combination with the cited and applied teachings of Jang et al., reads on the claimed cleaning the isolated graphite oxide salt step. 
As to claim 13, Hirata et al. teach the method further comprises the step of foliating the graphite oxide by applying ultrasonic waves (the obtained oxidized-form thin-film particles are taught as being subject to a further ultrasound step, Section 2.5 at the left column of page 2932; note, Hirata discloses ultrasound separates and/or breaks, i.e., foliates, layers of the carbon material, see the paragraph beginning with the phrase “As the raw graphite is smaller and thinner, …” at the right column of page 2930).  
As to claim 14, the combination of Hirata et al. in view of Jang et al. teaches the base is an ammonia aqueous solution, as described above.
As to claim 15, Hirata et al. teach the organic solvent is acetone, as described above.
As to claim 16, Hirata et al. teach the addition of the organic solvent aggregates the thin-film particles (the change of dispersion medium by changing the water to an organic solvent is combined with concentrating by centrifugation, where the dispersions lose their flowability during concentrating, i.e., the dispersions aggregate during addition of the organic solvent, see Section 2.2 beginning at the right column on page 2931), which in combination with the teachings of Jang et al. providing ammonia prior to the change of dispersion medium meets the claimed limitation adding the organic solvent aggregates the graphite oxide salt.  In any event, the claimed limitation that the adding of an organic solvent after adding a base to the graphite oxide obtains an aggregated graphite oxide salt would flow naturally from the combination of references since the references teach and meet the same adding a base to a graphite oxide followed by adding an organic solvent to a solution thereof as claimed.  

Claims 3 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirata et al. (“Thin-film particles of graphite oxide 1: High-yield synthesis and flexibility of the particles” Carbon 42, 2004, pages 2929-2937) in view of Jang et al. (US 2010/0056819) as applied to claims 2, 4, 7-9, 11, and 13-16 above, and further in view of either Barsukov et al. (WO 01/089992 A1) or Oehlenschlaeger et al. (WO 2011/039292A1).  An English language machine translation of Oehlenschlaeger et al. was provided with a previous correspondence and is of record. 
The disclosure of Hirata et al. in view of Jang et al.  Hirata et al. teach various embodiments that read on isolations such as centrifugation and removal of the supernatant liquid prior to a re-dispersion, and filtering and drying, as described above.
Hirata et al. and Jang et al. fail to teach or suggest the isolation is performed by suction filtration.
However, Barsukov et al. teach vacuum filtration drying, i.e., suction filtration, and centrifuging as alternate means of sufficiently filtering i.e., isolating, a graphitic carbon-based compound (page 6 line 16 to page 7 line 2).  Similarly, Oehlenschlaeger et al. teach suction filtration and centrifuging as alternate means of sufficiently filtering, i.e., isolating, a graphitic carbon-based compound (para. 0019).
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a vacuum- or suction-based filtration operation as taught by Barsukov et al. and Oehlenschlaeger et al. in place of the centrifuging operation of Hirata et al. in view of Jang et al. in order sufficiently filter and isolate the graphite oxide salt of Hirata et al. in view of Jang et al.  Barsukov et al. and Oehlenschlaeger et al. are evidence the claimed suction filtration is an art recognized equivalent to centrifuging for the purpose of separating or isolating a graphitic carbon based material from a solvent, dispersion, or mixture. 
Prior Art Cited But Not Applied
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure: 
Larsen (US 3,294,702) is a cited reference of interest that teaches graphitic oxide accepts cations at alkaline pH’s (col. 2 lines 53-55).  In other words, Larsen is evidence the addition of a base to graphite oxide forms or is capable of forming a graphite oxide salt similar to the claimed step of “adding a base to the graphite oxide in order to obtain … a graphite oxide salt”. 
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
July 1, 2022